--------------------------------------------------------------------------------

SETTLEMENT AGREEMENT

     THIS AGREEMENT is entered into as of this 21st day of February, 2011 by and
between Global Green Solutions Inc., a Nevada corporation (the “Company”) and
WOODBURN HOLDINGS LTD. of 885 Pyrford Road, West Vancouver, B.C. V7S 2A2 Canada
(“the Subscriber”).

RECITALS:

     WHEREAS, the Subscriber has provided capital of US $194,000 and was issued
a promissory note by the Company, and is further owed accrued interest thereto
in the amount of US $51,250 and whereby the Company is indebted to the
Subscriber in the aggregate amount of US $245,250 as at November 30, 2010 for
certain capital received from the Subscriber, and accrued interest on unpaid
amounts due to the Subscriber thereunder; and

     WHEREAS the Subscriber is owed US $10,505 in unpaid expenses and US
$162,101 in unpaid consulting fees as at November 30, 2010; and

     WHEREAS, the Subscriber has agreed to forgive the accrued interest owed of
US $51,250 and to forego further interest on any capital balances outstanding,
to forgive the consulting fees owed of US $162,101, and to terminate the
consulting agreement between the Company and the Subscriber effective November
30, 2010; and

     WHEREAS, the Company and the Subscriber acknowledge that the aggregate
amount of US $204,505 is due and owing the Subscriber; and

     WHEREAS, the Subscriber has agreed to accept restricted common shares of
the Company in exchange for 75% of the capital amount of US $194,000, being US
$145,500, and 100% of the unpaid expenses of US $10,505, for a total settlement
amount of US $156,005; (the Settlement Amount”)and

     WHEREAS, US $48,500, being 25% of the capital portion of the promissory
note will remain as a non-interest bearing loan and the only amount due to the
Subscriber from the Company; and

     WHEREAS, the Company agrees to issue to the Subscriber 1,040,033 shares of
its restricted common stock (the “Shares”) as full and complete satisfaction of
the Settlement Amount and 1,500,000 shares in consideration of the Subscriber’s
past and ongoing support of the Company (the Consideration Shares”), pursuant to
Global Green Solutions Inc. Board of Directors authorized resolution dated
February 21, 2011.

--------------------------------------------------------------------------------

AGREEMENT

     1. The Company shall settle the Settlement Amount effective as at November
30, 2010 and issue the Subscriber 1,040,033 shares in full and complete
satisfaction of the Settlement Amount. The Company shall issue 1,500,000 shares
in consideration of the Subscriber’s past and ongoing support of the Company.

     2. The Subscriber agrees to accept the issuance and delivery of 1,040,033
Shares in full settlement and satisfaction of the Settlement Amount, and upon
receipt of the Shares hereby agrees that the Settlement Amount shall be deemed
satisfied in full and hereby releases and forever discharges the Company, and
its officers, directors, employees, and agents from any and all causes of action
whether known or unknown, debts, sums of money, claims and demands whatsoever,
in law or in equity, related to the Settlement Amount, which the Subscriber now
or hereafter can, shall or may have.

     3. US $48,500 will remain as a non-interest bearing loan and the only
amount due to the Subscriber from the Company.

     4. The Subscriber is aware that the Shares and the Consideration Shares are
not being registered under the Securities Act of 1933, as amended (the
“Securities Act”). The Subscriber understands that the Shares and the
Consideration Shares are being issued in reliance on the exemption from
registration provided by Section 4(2) thereunder. The Subscriber understands
that it may be required to bear the economic risk of this investment for an
indefinite period of time because there is currently a limited trading market
for the Shares and the Shares cannot be resold or otherwise transferred unless
applicable federal and state securities laws are complied with or exemptions
therefrom are available.

     5. The Subscriber represents and warrants that the Shares and the
Consideration Shares are being acquired solely for the Subscriber’s own account,
for investment purposes only, and not with a view to or in connection with, any
resale or distribution. The Subscriber understands that the Shares and the
Consideration Shares are nontransferable unless those shares are registered
under the Securities Act and under any applicable state securities law or an
opinion of counsel satisfactory to the Company is delivered to the Company to
the effect that any proposed disposition of those shares will not violate the
registration requirements of the Securities Act and any applicable state
securities laws. The Subscriber further understands that the Company has no
obligations to register the Shares or the Consideration Shares under the
Securities Act or to register or qualify the Shares or the Consideration Shares
for sale under any state securities laws, or to take any other action, through
the establishment of exemption(s) or otherwise, to permit the transfer thereof..

     6. The Subscriber has had an opportunity to ask questions of and received
answers from the officers, directors and employees of the Company or a person or
persons acting on its or their behalf, concerning the financial position of the
Company. The Subscriber has reviewed such other information regarding the
acquisition of the Shares and the Consideration Shares as the Subscriber has (in
consultation with such advisors as The Subscriber has deemed appropriate)
determined to be necessary or appropriate in the circumstances.

--------------------------------------------------------------------------------

     7. The Subscriber agrees and acknowledges that it is not purchasing the
Shares or the Consideration Shares as a result of any “general solicitation or
general advertising” (as such term is defined in the Securities Act of 1933 or
the rules promulgated thereunder), including any advertisement, article, notice
or other communication published in any newspaper, magazine, or similar media or
broadcast over television or radio, or any seminar or meeting where the
attendees have been invited by general solicitation or general advertising.

     8. This Settlement Agreement shall be effective as of November 30, 2010
with a contemplated closing and issue date of the Shares on or about March 10,
2011 and shall be binding upon and inure to the benefit of the parties hereto
and their respective assigns and successors.

     9. This Agreement contains the entire understanding among the parties
related in any way to the subject matter hereof and supersedes any prior
understandings or written or oral agreements among them respecting the within
subject matter.

     10. The Parties shall execute and deliver after the date hereof, without
additional consideration, such further assurances, instruments and documents,
and to take such further actions, as may be reasonably requested in order to
fulfill the intent of this Agreement and the transactions contemplated hereby.

  GLOBAL GREEN SOLUTIONS INC.,           By: “M. Elden Schorn”     Elden Schorn,
Director               WOODBURN HOLDINGS LTD.               By: “R. M. Baker”  
  Robert Baker


--------------------------------------------------------------------------------